DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 are pending and were amended in the Reply filed 9/06/2022.  Claims 1-3 are presently considered. 

Election/Restriction
	No election/restriction has been is required at this time.  The claimed methods are directed to methods requiring the exact steps set forth at instant claim 1.  Claim 2 is understood to be directed to a method of administering the narrow subgenera recited at ¶[0035], and claim 3 is understood to be directed to the administration of the narrow subgenera recited at ¶[0038] (see, e.g., Spec. filed 2/10/2021 at ¶¶[0035], [0038]).

Information Disclosure Statement
	The IDS filed 9/06/2022 is acknowledged and presently considered. 

Claim Interpretation
Unless otherwise stated in a rejection, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 1 is representative of the pending claim scope and presently recites:
1. A method for accelerated healing of a burn wound of a subject in need thereof, by reducing thermally-induced oedema and hyperemia, normalizing a neutrophil to lymphocyte ratio, stimulating formation of fibrous components in wound-induced scar tissue, wherein said method comprises the steps of:
(a)  aseptically preparing a formulation consisting of:
- an active ingredient in the form of hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine or its pharmaceutically acceptable salt at 0.02-0.5 weight % and
- at least one pharmaceutically acceptable excipient making up the rest of the formulation;
(b) sterile fill-finishing of the formulation obtained in step (a);
(c) quality control of the formulation obtained in step (b); and
(d) noninvasive local application of the formulation obtained in step (c), after thermal injury of the subject for accelerated healing of the burn wound as a first-aid treatment and
in subsequent therapy thereof.
The applicable claim interpretation has been set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
The preamble phrase 
...for accelerated healing of a burn wound of a subject, by reducing thermally-induced oedema and hyperemia, normalizing a neutrophil to lymphocyte ratio, stimulating formation of fibrous components in wound-induced scar tissue, . . .
is understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps set forth in the body of claims 1-3 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and further noting that a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”; see also MPEP § 2111.02(II)).  Accordingly, such language is understood to be fully satisfied upon administration of a compound within the scope of claims 2-3 is administered to a subject in the manner described at claim 1(d) (note that claim 1(d) requires application “after thermal injury”, which is understood to be a time frame wherein thermally-induced oedema and hyperemia persist).
	At instant claim 1(a), the hexapeptide of tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine is an art-recognized peptide, corresponding to CAS Registry Number 81733-79-1, and also known in the art as 1-6-β-Neoendorphin (human), 2-D-alanine- (9CI); L-Arginine, N2-[N-[N-[N-(N-L-tyrosyl-D-alanyl)glycyl]-L-phenylalanyl]-L-leucyl]-; L-Tyrosyl-D-alanylglycyl-L-phenylalanyl-L-leucyl-L-arginine; 1-6-(D-Ala2)-dynorphin; Dalargin; Dalargine; [D-Ala2-Leu5-Arg6]encephalin; and [D-Ala2-Leu5]enkephalin-Arg.  Accordingly, the hexapeptide is not a point of novelty.  
Dalargin is an art-recognized opioid peptide(see, e.g., Shekhter et al. (“Effects of the opioid peptide dalargin on reparative processes in wound healing”, Bulletin of Experimental Biology and Medicine, vol. 106:1492-1495 (1988); hereafter “Shekhter”, cited in previous action; at title, abs; see also US 2004/0204366 A1, cited in previous action,wherein similar enkephalins are identified as opioids in the genus of “opioids” at claims 1-15 along with morphine and oxycodone, etc.).
	Instant claims 1(a), 2, and 3 are understood to recite aseptic formulations “consisting of” (see claim 1(a)) of 0.02-0.5 weight % of the hexapeptide Dalargin and either “water” (see original claim 2) or “hydroxyetheyl cellulose 2.5-3%, potassium sorbate 2-3% and purified water up to 100%” (see original claim 3).
	Claim 1(b) requires “sterile fill-finishing of the formulation obtained in step (a)”, but the term “fill-finishing” is not defined in the Specification.  The term “fill-finishing” generally refers to filling unit dosage containers with compounds.  Accordingly, step claim 1(b) is understood to be satisfied by prior art that teaches, suggests, or discloses the use of sterile unit dosages of a formulation.
Claim 1(c) requires “quality control of the formulation obtained in step (b)”, which presumably means each unit must undergo some unexplained “quality control” steps and that “quality control” is a required process in the claimed methods (see, e.g., instant claim 1).  However, the term “quality control” is not defined in the Specification and refers to a broad concept that does not necessarily require any particular metes and bounds, required process steps, etc.  Accordingly, the phrase is given the broadest reasonable interpretation, and is reasonably inferred to include any quality assurance steps, including simple visual checks for color, leakage, precipitate, etc. as routinely performed by artisans in the medical and pharmaceutical arts.
At instant claim 3, the excipient of Hydroxyethyl Cellulose is an art-recognized excipient, corresponding to CAS Registry Number 9004-62-0, which is also known as Cellosize HEC; cellulose hydroxyethyl ether; cellulose 2-hydroxyethyl ether; cellulose hydroxyethylate; ethylhydroxy cellulose; ethylose; HEC; HE cellulose; hetastarch; 2-hydroxyethyl cellulose ether; hydroxyethylcellulosum; hydroxyethyl ether cellulose; hydroxyethyl starch; hyetellose; Natrosol; oxycellulose; Tylose H; and Tylose PHA.  Accordingly, Hydroxyethyl cellulose is not a point of novelty.
At instant claims 1(a), the term “excipient” is not defined on record.  This is pertinent because the term “excipient” may be utilized to either include or exclude non-inert substances (see, e.g., Madhav et al., An exhaustive statistic on Current Pharmaceutical Excipients-A Review, Innovat International Journal of Medical & Pharmaceutical Sciences, vol. 2(6):1-12 (2017); hereafter “Madhav”; cited in previous action; at 3 at col I, near middle of page 7 at Table 2, noting antimicrobials and even analgesics may be deemed excipients).  For purposes of applying prior art, in the absence of an unambiguous definition, the term “excipient” is given the broadest reasonable interpretation, and therefore is understood to encompass both inert and non-inert substances, including components exhibiting biological activity.  This is reasonable in view of the recitation of potassium sorbate at instant claim 3, which is an art-recognized antimicrobial agent.
Instant claim 1 recites and requires the steps of
(d) noninvasive local application of the formulation obtained in step (c), after thermal injury of the subject for accelerated healing of the burn wound as a first-aid treatment and
The analysis of this steps and terms recited therein are discussed below.
	The term “non-invasive local administration” is undefined on record but is reasonably understood to encompass all non-invasive topical forms of administration, including nasal sprays, topical sprays, gels, ointments, creams, etc.
The term “subject” is undefined on record, but presumably includes humans and rats.
The term “thermal injury” is undefined on record, but presumably includes any and all types of burns including chemical burns, radiation burns, electrical burns, fire-related burns, scalds, and contact burns (see also Spec. filed 2/10/2021 at ¶[0004]).
	The phrase “for accelerated healing of the burn wound as a first-aid treatment and in subsequent therapy thereof” is understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps set forth in the body of claim 1, and in particular claim 1(d), and specifically the step of “noninvasive local application of the [composition] after thermal injury of the subject” (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and further noting that a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”; see also MPEP § 2111.02(II)).  Accordingly, such language is understood to be fully satisfied upon administration of a compound within the scope of claim 1 is administered to a subject in the non-invasive and locale manner “after thermal injury”).
	The phrase “after thermal injury of the subject” is reasonably understood to be equivalent to “a subject in need thereof of treatment of a burn”.  This is reasonable in view of the Specification and claim language.  Although “after” is undefined, it is understood to mean seconds, minutes, hours, or days following a burn injury, so long as “thermally-induced oedema and hyperemia” still persists as recited at the preamble.
	At claims 2-3, the phrase “wherein said formulation is provided in . . ” does not unambiguously refer back to claim 1(a), 1(b) 1(c), or 1(d).  Furthermore, no “providing” step is recited at claim 1. Accordingly, such language renders the claim scope indefinite. For purposes of applying prior art, the phrase has been reasonably interpreted to refer to claim 1(d) and to imply “noninvasive local application”.
Additional claim interpretations are set forth below.

Withdrawn Claim Rejections
The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments set forth in the Reply filed 9/06/2022.

Maintained or Revised Claim Rejections as Necessitated by Applicant
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhter et al. (“Effects of the opioid peptide dalargin on reparative processes in wound healing”, Bulletin of Experimental Biology and Medicine, vol. 106:1492-1495 (1988); hereafter “Shekhter”; cited in previous action) in view of US 5,589,480 (Dec. 31, 1996; cited in previous action) and US 2015/0352100 A1 (Bigliardi et al.; Dec. 10, 2015; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The hexapeptide at claim 1(a) is understood to be Dalargin.
Regarding claim 1, Shekhter discloses that Dalargin is an art-recognized opioid peptide (see, e.g., Shekter at title, abs).  Shekhter reduces to practice a method of topically administering 0.001% Dalargin combined with at least one pharmaceutically acceptable excipient to skin wounds in Wistar rats (see, e.g., Shekter at 1492 at abs, § Experimental Method).  Shekhter provides a teaching, motivation, and guidance to administer the opioid peptide of Dalargin to skin wounds, generally, wherein in view of Shekter, an artisan would reasonably predict and expect that topically applied Dalargin would (i) facilitate the wound healing process (see, e.g., Shekhter at 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results; see also id. at 1494 at final ¶, noting that “Dalargin thus has a marked action on repair processes during skin wound healing . . . . [and] appreciably shortens the duration of the inflammatory phase of wound healing”), (ii) recruit and activate macrophages to wound sites (see, e.g., Shekhter at 1493 at penultimate ¶), and (iii) a topical composition comprising Dalargin would “shorten[] all phases of wound healing” (see, e.g., Shekhter at 1495 at 1st full ¶).
The prior art of Shekhter differs from the instantly claimed invention as follows:  Shekhter does not explicitly teach the use of 0.02-0.5 weight % of Dalargin specifically for use in the treatment of burn wounds.  In addition, Shekhter does not explicitly teach the steps of sterile fill-finishing or quality control as recited at instant claim 1(b) and claim 1(c).
Regarding topical application of Dalargin to burns, US5589480 pertains generally to topical applications of opioids circa 1996 (see, e.g., US’480 at title, abs, claims), which would encompass Dalargin (see, e.g., Shekter at title, abs, noting that Dalargin is an art-recognized opioid, namely an opioid peptide).  US’480 generally informs artisans that opioids, like morphine, could be topically administered to patients to desirably treat “burns” (see, e.g., US’480 at col 3 at lines 55-67, col 4 at lines 1-2 and 10-57, discussing the treatment of burns with sprays, solutions, and gels; see also US’480 at claims 1, 5-6, 8, 12-14, 16-17).  Accordingly, an artisan would readily appreciate that opioid peptides, such as Dalargin could be desirably administered to patients with burns and patients in need of burn treatment (see, e.g., US’480 at col 3 at lines 55-67, col 4 at lines 1-2 and 10-57, Figs. 1-2).
Regarding the concentration of Dalagrin suitable for use in topical administrations for the treatments of wounds and burns, US’480 provides general guidance regarding the concentrations of opioids required for administration to burns and patients in need of burn treatment, which is concentrations exemplified as being 0.69 mg per cc (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67), which is approximately ~0.069 wt% (see id).  Similarly, Shekhter discloses that topically administering ~0.001 wt% Dalargin to wounds promotes wound healing as noted above (see, e.g., Shekter at 1492 at abs, § Experimental Method, 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results, 1493 at penultimate ¶, 1494 at final ¶, 1495 at 1st full ¶).  Furthermore, an artisan would reasonably look to the prior art for other Dalargin-containing topical compositions to reasonably ascertain approximate concentration ranges constituting therapeutically effective amounts of Dalargin.  To this end, an artisan would review the prior art disclosing and identifying topical formulations comprising Dalargin to obtain guidance regarding previously tested concentrations.  Notably, US20150352100A1 teaches and reduces to practice a method wherein a 1% w/w Dalargin composition was administered topically in the presence of excipients to a skin wound on the back of mice and promoted healing (see, e.g., US’100 at Fig. 1, ¶¶[0024], [0074], [0208]-[0210]).  Therefore, taken together, the guidance of the prior art regarding topical Dalargin formulations would reasonably direct an artisan to make and use topical formulations comprising Dalargin comprising about 0.001 wt% to about 1 wt% (see discussions above).  This range overlaps with the instantly claimed range, and per MPEP § 2144.05(I), and “in cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).  Accordingly, the use of Dalagrin in a topical formulation as taught and suggested by the prior art, at concentrations of about 0.001 wt% to about 1 wt%, is not a point of novelty absent unexpected results.
Regarding the use of “one or more excipients”, US’480 provides general guidance regarding excipients in topical opioid formulations suitable for use in the treatment of burns, including sprayable saline solutions and gels (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67).  In addition, Shekhter identifies that excipients constituting an ointment base may be utilized with Dalargin in topical formulations, wherein the ointment base comprised lanolin-petrolatum (see, e.g., Shekhter at 1492 at § Experimental Method).  Accordingly, taken together, the guidance of the prior art directs artisans to formulate topical compositions comprising Dalargin with at least one or more pharmaceutically acceptable excipients.
Regarding instant claim 1(b) and fill-finishing, the instant Specification fails to define or explicitly require any steps that constitute “fill-finishing” specific to the instant Application (see Spec., passim), and therefore the term is understood to be satisfied by prior art teachings pertaining to kits, containers, or unit dose formulations, which would necessarily and reasonably suggest some level of “fill-finishing”.  Here, US’480 explicitly teaches and discloses the use of prescribed unit dosages (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67, claims 8 and 14; see also US’100 at ¶¶[0208]-[0209], Fig. 1).  Accordingly, although the prior art does not explicitly use the terms “sterile fill-finishing”, it would be obvious to one of ordinary skill in the art to aliquot sterile stock solutions and form unit dosage amounts or fill sterile containers suitable for the medical treatment of individual patients.  Therefore, without more, such steps fail to recite a novel or non-obvious step in view of the prior art.
Regarding claim 1(c) and quality control, the instant Specification fails to define or explicitly require any steps that constitute “quality control” specific to the instant Application (see Spec., passim), and therefore, such limitation is deemed fully satisfied by any form of quality control, including mental or visual inspection of containers to confirm proper coloration, lack of precipitate, lack of leaking, proper volume, proper labeling, etc.  Such steps would reasonably take place during and after making unit dosage formulations because such steps are necessary to follow the guidance of the prior art (e.g., it is reasonable to assume a named substance is purified to an extent suitable for pharmaceutical applications) (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67, claims 8 and 14; see also US’100 at ¶¶[0208]-[0209], Fig. 1).  Per MPEP § 2141.03, the Office may take into account the steps one of ordinary skill in the pharmaceutical arts would routinely perform, which would include basic visual inspections of all materials prior to formulating and administering pharmaceutical compounds.  Therefore, without more, such steps fail to recite a novel or non-obvious step in view of the prior art.
Predicted and expected results and motivation to utilize Dalargin as an opioid: In view of Shekhter, an artisan would predict and expect that utilizing Dalargin as an opioid as taught and suggested by US’480 would result in a topical pharmaceutical composition, which would “induc[e] analgesia in inflamed skin” (see, e.g., US’480 at claim 1, 5-6, 17).  Furthermore, as discussed by Shekhter, such Dalargin formulations would also be expected to desirably facilitate the wound healing process (see, e.g., Shekhter at 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results; see also id. at 1494 at final ¶, noting that “Dalargin thus has a marked action on repair processes during skin wound healing”), to “appreciably shorten[] the duration of the inflammatory phase of wound healing” (id.), to recruit and activate macrophages at wound sites (see, e.g., Shekhter at 1493 at penultimate ¶), and thereby desirably “shorten[] all phases of wound healing” (see, e.g., Shekhter at 1495 at 1st full ¶).  Therefore, an artisan would predict and expect that Dalargin would act as an analgesic and also promote wound healing as taught and suggested by the prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is the obvious combination of prior art elements (Dalargin, excipients), within known concentration ranges, and according to known methods of applying topical opioids to burns as suggested by the secondary reference, to yield predictable results, namely providing an analgesic to the wound site as well as enhancing wound healing (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each element merely performs the same function in combination as it does alone.  Second, the invention is the simple substitution of the opioid peptide of Dalargin in place of another opioid in the methods disclosed by US’480 for the treatment of burn wounds, wherein such simple substitution would yield predictable results, namely providing an analgesic to the wound site as well as enhancing wound healing (see, e.g., MPEP §§ 2143(I)(B), (G)).  Third, the invention is the application of the known technique of US’480 to apply opioids as analgesics to burn wounds, improved upon by utilizing the specific opioid of Dalargin, which Shekhter identifies also desirably and beneficially enhances wound healing, to predictably obtain a method of treating burn wounds as suggested by US’480 which would also predictably enhance wound healing as suggested by Shekhter (see, e.g., MPEP §§ 2143(I)(D), (G)).   
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary level of skill in the art to combine known opioid peptides with known excipients for use in known applications to obtain results disclosed in the prior art with a reasonable expectation of success. In addition, it is obvious to simply repurpose existing topical formulations utilizing Dalargin for use in prior art methods suitable for use with opioid peptides with a reasonable expectation that repurposing such formulations will yield the results disclosed and identified in the prior art.
	Accordingly, claim 1 is rejected.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter, US 5,589,480, and US 2015/0352100 A1 as applied to claim 1 above, and further in view of Madhav et al. (An exhaustive statistic on Current Pharmaceutical Excipients-A Review, Innovat International Journal of Medical & Pharmaceutical Sciences, vol. 2(6):1-12 (2017) ; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The hexapeptide at claim 1(a) is understood to be Dalargin.  Claim 2 is understood to be limited to methods utilizing a composition consisting of 0.02-0.5 weight % Dalargin and water (see instant claim 1(a), noting that the formula “consist[s] of” the components).
The teachings of Shekhter, US 5,589,480, and US 2015/0352100 A1 as applied to claim 1 has been set forth above, and those discussions are incorporated into the instant rejection. 
The combined teachings of Shekhter, US 5,589,480, and US 2015/0352100 A1 differ from the claimed invention as follows: Although the Shekhter, US 5,589,480, and US 2015/0352100 A1 render obvious methods of utilizing topical Dalargin compositions comprising at least one excipient and about 0.001 wt% to about 1 wt% Dalargin, these references to do explicitly reduce to practice methods or compositions consisting of 0.02-0.5 weight % Dalargin and purified water as recited at instant claim 2.
The prior art generally teaches and discloses the use of multiple excipient formulations (see discussion in previous rejection).  Regarding simple aqueous solutions, US’480 teaches and discloses the use of a saline spray composition comprising water, saline, and an opioid (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67, noting that the saline spray composition comprises approximately ~0.069 wt% opioid).  This composition appears to differ from the claimed compositions only with respect to the presence of water.  Therefore, the issue is whether or not in view of the guidance of the prior art it would be obvious to use aqueous compositions lacking salt.
Critically, the predicted and expected function of each component is known and taught by the prior art.  Specifically, Dalargin is a prior art peptide therapeutic having known and expected therapeutic benefits (see, e.g., Shekter at 1492 at abs, § Experimental Method, 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results, 1493 at penultimate ¶, 1494 at final ¶, 1495 at 1st full ¶). Furthermore, Madhav identifies that water is a well-known excipient in the prior art, and that water is typically utilized as an excipient to dissolve solutes and active pharmaceutical ingredients (see, e.g., Madhav at Table 2 on page 7, identifying water as a typical excipient categorized as a solvent).  Because Dalargin is an art-recognized active agent, and water is an art-recognized excipient, an artisan would readily predict and expect that such components could be predictably combined as suggested by the prior art to formulate an aqueous solution usable in methods of treating burns (see, e.g., US’480 at claims 1, 8, 17) and in methods of enhancing wound healing (see, e.g., Shekter at 1492 at abs, § Experimental Method, 1492 at 1st to 2nd full ¶¶, § Experimental Method, and 1st ¶ in § Experimental Results, 1493 at penultimate ¶, 1494 at final ¶, 1495 at 1st full ¶).  The combination of water and about 0.001 wt% to about 1 wt% Dalargin would predictably yield a therapeutic composition having the art-recognized therapeutic benefits attributable to Dalargin, wherein water would predictably act as an excipient exactly as taught and suggested by the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason:  The claimed invention is an obvious because it is the combination of prior art elements (Dalargin, water), within prior art concentration ranges, and predictably utilized according to known methods of applying topical opioids to burns as suggested by the secondary reference, to yield predictable results, namely providing an analgesic to the wound site as well as enhancing wound healing (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each element merely performs the same function in combination as it does alone.  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary level of skill in the art to combine known opioid peptides with a known excipient, such as water, for use in known topical applications, in order to obtain results disclosed in the prior art with a reasonable expectation of success.  Such combination would predictably and expectedly be utilized as a topical composition for use in the treatment of burn wounds, wherein such treatment would result in analgesia and enhanced wound healing.
	Accordingly, claims 1-2 are rejected.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter, US 5,589,480, and US 2015/0352100 A1 as applied to claim 1 above, and further in view of in view of Handbook of Pharmaceutical Excipients (Handbook of Pharmaceutical Excipients, 6th Ed., Edited by Rowe et al., RPS Publishing, Pharmaceutical Press, London, UK, 2009, 917 pages, only title pages and pages 311-314, 579-581, and 766-770 attached; hereafter “Handbook” ; cited in previous action). 
Claim Interpretation: The applicable claim interpretation has been set forth above in and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The hexapeptide at claim 1(a) is understood to be Dalargin.  Claim 3 is understood to be limited to methods utilizing a composition consisting of 0.2-0.5 wt% of Dalargin, 2.5-3 wt% of hydroxyethyl cellulose, 2-3 wt% of potassium sorbate, and purified water  (see instant claim 1(a), noting that the formula “consist[s] of” the components).
The teachings of Shekhter, US 5,589,480, and US 2015/0352100 A1 as applied to claim 1 has been set forth above, and those discussions are incorporated into the instant rejection. 
The combined teachings of Shekhter, US 5,589,480, and US 2015/0352100 A1 differ from the claimed invention as follows: Although the Shekhter, US 5,589,480, and US 2015/0352100 A1 render obvious methods of utilizing topical Dalargin compositions comprising at least one excipient and about 0.001 wt% to about 1 wt% Dalargin, these references to do explicitly reduce to practice methods or compositions consisting of 0.2-0.5 wt% of Dalargin, 2.5-3 wt% of hydroxyethyl cellulose, 2-3 wt% of potassium sorbate, and purified water as recited by instant claim 3.
Regarding instant claims 1 and 3, the prior art generally teaches and discloses the use of multiple excipient formulations (see discussion in previous rejection), and US’480 directs artisans to utilize gel formulations of opioids (see, e.g., US’480 at col 5 at line 1-36, Table at col 5 at line 40 to Table at col 6 at line 67, claims 8 and 14).  Because Dalargin was a known prior art active ingredient previously utilized in a formulation suitable for topical administration (see discussions in previous rejection), the relevant issue facing an artisan would be whether or not one of ordinary skill in the pharmaceutical arts could predictably formulate Dalargin as a gel by combining the known active ingredient of Dalargin with known pharmaceutically acceptable excipients known in the prior art. Combining known active compounds with known pharmaceutically acceptable excipients is routine in the pharmaceutical arts.  Handbook establishes that both water, hydroxyethyl cellulose, and potassium sorbate were all prior art elements and well-known pharmaceutical excipients (see generally Handbook at 311-314 and 579-581).  Specifically, regarding potassium sorbate,
Potassium sorbate is a prior art excipient having known functionality: Specifically, Handbook identifies that “[p]otassium sorbate is an antimicrobial preservative, with antibacterial and antifungal properties used in pharmaceuticals” and may be utilized in topical formulations (see, e.g., Handbook at 579 at col I at § 7 “Applications”, emphasis added).  
The amount of potassium sorbate utilized is understood to be a result-effective variable:  Specifically, the concentration of potassium sorbate utilized depends upon the minimum inhibitory concentration (MIC) of a targeted microorganism (see, e.g., Handbook at Table II on 580 at col I, showing that the MIC may vary substantially depending upon the pH and intended microorganism target; see also id. at 579 at col II at § 10 “Typical Properties”, noting that antimicrobial efficacy is impacted by pH and temperature).  Handbook identifies that potassium sorbate “is used as an antimicrobial preservative in ….topical pharmaceutical formulations and is generally regarded as a relatively nontoxic material”, which can be utilized up to about 25 mg/kg body-weight of a subject (see, e.g., Handbook at Table II on 580 at col II at § 14).
Specifically, regarding hydroxyethyl cellulose,
Hydroxyethyl Cellulose is a prior art excipient having known functionality:  Specifically, hydroxyethyl cellulose is an art-recognized excipient and nonionic, water-soluble polymer “widely used in pharmaceutical formulations” (see, e.g., Handbook at 311 at col I-II at § 7 “Applications”), including “topical formulations” (id.), which can be “used in various delivery systems” (see, e.g., Handbook at 314 at col I at § 18 “Comments”).  Handbook identifies that hydroxyethyl cellulose is “primarily used as a thickening agent” in pharmaceutical formulations (see, e.g., Handbook at 311 at col I-II at § 7 “Applications”, emphasis added).
The amount of hydroxyethyl cellulose utilized is understood to be a result-effective variable:  Specifically, Handbook identifies that concentration of hydroxyethyl cellulose in water impacts the viscosity and surface tension of the resulting composition (see, e.g., Handbook at 312 at col II at Table II, 313 at col I at Table III and Table IV), and exemplifies concentrations of 1, 2, and 5% (see id.).
An artisan would be motivated to combine hydroxyethyl cellulose with an antimicrobial preservative:  Handbook identifies that hydroxyethyl cellulose “is subject to enzymatic degradation, with consequent loss in viscosity”, wherein the enzymes that catalyze this degradation are produced by bacteria and fungi (see, e.g., Handbook at 313 at col I at § 11 at 2nd full ¶ on 313).  Handbook explicitly identifies that 
For prolonged storage, an antimicrobial preservative should therefore be added to aqueous solutions [of hydroxyethyl cellulose].
	(see id.; emphasis added).
Therefore, an artisan would readily appreciate that aqueous formulations of hydroxyethyl cellulose should be combined with an antimicrobial preservative to prevent degradation; as noted above, potassium sorbate is an antimicrobial preservative.
Specifically, regarding “purified water”,
Water is a prior art excipient having known functionality:  Specifically, Handbook identifies that water is also known as “purified water” (see Handbook at 766 at col I at § 1, 769 at § 18 “Comments”), and that “purified water” water is used as a “[v]ehicle and solvent for the manufacture of drug products and pharmaceutical preparations” (see, e.g., Handbook at 766 at col I at Table I). 
The amount of water utilized in combination with hydroxyethyl cellulose is understood to be a result-effective variable:  Specifically, Handbook identifies that the concentration of hydroxyethyl cellulose in water impacts the viscosity and surface tension of the resulting composition (see, e.g., Handbook at 312 at col II at Table II, 313 at col I at Table III and Table IV), and exemplifies concentrations of 1, 2, and 5% (see id.).Handbook identifies that concentration of hydroxyethyl cellulose in water impacts the viscosity and surface tension of the resulting composition (see, e.g., Handbook at 312 at col II at Table II, 313 at col I at Table III and Table IV), and exemplifies concentrations of 1, 2, and 5% (see id.).
An artisan would be motivated to combine water with an antimicrobial preservative:  Handbook identifies that “purified water” should be stored in a manner “designed to limit the growth of microorganisms” (see, e.g., Handbook at Table III on 768), and that “[c]ontrol of microbiological contamination is critical for waters used in preparation of pharmaceuticals” (see, e.g., Handbook at Table III on 770 at col I at 1st ¶).  Accordingly, an artisan would readily appreciate that pharmaceutical formulations containing water could advantageously contain an antimicrobial preservative to prevent and limit the growth of microorganisms.
Accordingly, the prior art teaches that the excipients of potassium sorbate, hydroxyethyl cellulose, and water are well-known excipients.  Notably, the three excipients would be reasonably utilized together in a pharmaceutical delivery system using an aqueous formulation of hydroxyethyl cellulose, such as a 1, 2, and 5% composition (i.e., gels) (see, e.g., Handbook at 312 at col II at Table II, 313 at col I at Table III and Table IV), because Handbook identifies that aqueous formulations of hydroxyethyl cellulose should contain a microbial preservative (see, e.g., Handbook at 313 at col I at § 11 at 2nd full ¶ on 313).  Potassium sorbate is an art-recognized microbial preservative (see, e.g., Handbook at 579 at col I at § 7 “Applications”).  Regarding the specific concentrations of each excipient as recited by claim 3, as noted above, the amount of each excipient utilized is a result-effective variable, wherein the thickener impacts the viscosity and surface tension of the resulting formulation and is exemplified in aqueous formulations at 1, 2, and 5% w/v (i.e., gelation is impacted by the amount of thickener used); furthermore, the concentration of the antimicrobial preservative impacts the antimicrobial activity imparted by potassium sorbate, wherein the MIC can vary depending upon pH and temperature.  Therefore, although the prior art does not teach the exact concentrations of potassium sorbate, water, and hydroxyethyl cellulose currently claimed, this distinction is insufficient to render the claimed invention non-obvious because it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Here, since Applicant has not disclosed that the specific limitations recited in instant claim 3 are for any particular purpose or solve any stated problem and the prior art teaches that the concentrations of the excipients of potassium sorbate, hydroxyethyl cellulose, and water may often vary according to the desired properties of a pharmaceutical formulation, and other parameters would be reasonably expected to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the pharmaceutical formulation arts.
	Accordingly, selecting Dalargin as a pharmaceutical agent intended to perform its art-recognized function and combining Dalargin with known excipients typically utilized in topical formulations (i.e., potassium sorbate, hydroxyethyl cellulose, and water) amounts to the selection of known materials based on their known suitability for their intended purpose (see, e.g., MPEP § 2144.07), which would yield only predicted and expected results.  Specifically, the excipients would perform their art-recognized roles (i.e., antimicrobial preservative, thickener, and solvent/vehicle) and Dalargin would merely perform its art-recognized function to facilitate wound healing and act as an analgesic (see discussions in rejection above, regarding the primary reference and US’480).  Although the art does not expressly identify the exact claimed combination of prior art elements, merely combining a known drug with known excipients, wherein each component merely performs its known and art-recognized function yields only the predicted and expected results identified in the prior art.  Regarding selection of known materials based on their known suitability for a known use, the courts have stated that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), at 325 U.S. at 335, 65 USPQ at 301). 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason: The claimed invention is obvious because it is the combination of prior art elements (Dalargin, hydroxyethyl cellulose, potassium sorbate, and purified water), according to known methods of formulating topical compositions using known excipients (see, e.g., Handbook, Shekhter, US’480) to predictably yield a topical composition suitable for use in methods of applying topical opioids to burns as suggested by the secondary reference, wherein such applications would yield predictable results, namely a treatment method for burns using a gel which would provide an analgesic to the burn wound site as well as result in enhanced wound healing (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each element merely performs the same function in combination as it does alone (i.e., Dalargin acts as an analgesic and enhances wound repair processes; potassium sorbate is an antimicrobial preservative; hydroxyethyl cellulose is a thickener used in aqueous solutions in combination with antimicrobial preservatives; and water is a solvent/vehicle).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary level of skill in the art to combine known opioid peptides with known excipients, for use in making a known topical formulation, having known utility in the treatment of burn wounds, and to utilize such formulations for the intended purpose of treating burn wounds with a reasonable expectation of success.  Such combinations would predictably and expectedly be utilized as a topical composition for use in the treatment of burn wounds, wherein such treatment would result in analgesia and enhanced wound healing.
Accordingly, claims 2-3 are rejected. 


Response to Arguments
Applicant's arguments filed 9/06/2022 have been fully considered but they are not persuasive.  Arguments pertaining to withdrawn claim are rendered moot.  Pertinent arguments addressed maintained or revised rejections set forth above are addressed below. Applicant traverses the maintained rejections under 35 USC § 103 at pages 6-15 of the Reply filed 9/06/2022.
At page 6 of the Reply, it is the Examiner’s understanding that Applicant briefly identifies the rejections under 35 USC § 103 set forth in the Action mailed 6/10/2022, but raises no specific arguments (see, e.g., Reply filed 9/06/2022 at 6).  Examiner notes that his position is reflected by the rejections as set forth above.
At page 7 of the Reply, it is the Examiner’s understanding that Applicant briefly refers to MPEP § 2141 (see, e.g., Reply filed 9/06/2022 at 7 at §1). Examiner notes that the discussion of 35 USC 103 and MPEP § 2141 is incomplete, and directs Applicant to MPEP §§ 2141-2145.
At page 7 of the Reply, it is the Examiner’s understanding that Applicant is providing a partial quotation of the rejection as it pertains to the single document of Shekhter, but no arguments are actually raised (see, e.g., Reply filed 9/06/2022 at 7 at §1).  Examiner notes that the partial quotation does not reflect the Examiner’s position, which is not based upon Shekhter alone, but upon a combination of references; therefore, Examiner directs Applicant to the full rejection, in context, as maintained above.
At pages 7-10 at § 3, it is the Examiner’s understanding that Applicant attempts to explain why Shekhter alone is insufficient to render the instant claims obvious (see, e.g., Reply filed 9/06/2022 at 7-10 at §3).  These arguments are not persuasive for at least the reasons set forth below:
First, this is moot, because the Examiner’s rejection is not based upon Shekhter alone, but instead upon a combination of references.  In response to applicant's arguments against Shekhter alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Second, Applicant appears to allege that the prior art does not teach the same intended uses set forth in the preamble of instant claim 1 (see, e.g., Reply filed 9/06/2022 at 7-8 at bridging ¶, 8 at 2nd to 3rd full ¶¶, 10 at 1st partial and 1st full ¶¶); however, as noted in the claim interpretation section, which was not disputed by Applicant, the preamble phrase
...for accelerated healing of a burn wound of a subject, by reducing thermally-induced oedema and hyperemia, normalizing a neutrophil to lymphocyte ratio, stimulating formation of fibrous components in wound-induced scar tissue, . . .
has been interpreted and reasonably understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps set forth in the body of claims 1-3 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and further noting that a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”; see also MPEP § 2111.02(II)).  Accordingly, such language is understood to be fully satisfied upon administration of a compound within the scope of claims 2-3 is administered to a subject “in need thereof” in the manner described at claim 1(d).  Therefore, such “intended or expected results” are understood to be fully satisfied wherein the same compound (or obvious variant thereof) is administered in the same manner, to the same (or overlapping) patient population for any obvious reason or rationale.  As noted in the rejection, US’480 generally informs artisans that opioids (e.g., Dalargin is an opioid) may be topically administered to patients to desirably treat “burns” (see, e.g., US’480 at col 3 at lines 55-67, col 4 at lines 1-2 and 10-57, Figs. 1-2, discussing the treatment of burns with sprays, solutions, and gels; see also US’480 at claims 1, 5-6, 8, 12-14, 16-17).  Accordingly, administering opioids (such as Dalargin) to burn injuries is not a point of novelty, because opioids are obvious to administer to patients in need of treatment for burn injuries (i.e., the same patient population instantly claimed) for a different reason.  This is permissible because the Examiner’s rationale for arriving at the claimed invention (i.e., the treatment of a particular patient population with a particular substance) may differ from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)).  Here, the Examiner’s rationale for utilizing a known wound-healing opioid to treat burn injuries is explained on record in view of a combination of references, and is supported by rationales under MPEP §§ 2143(I)(A), (B), (F), and (G) (see rejections, above).
Third, Applicant appears to be alleging the existence of “additional advantages or latent properties” of the usage of the opioid peptide of Dalargin to treat burn injuries (see, e.g., Reply filed 9/06/2022 at 7-8 at bridging ¶, 8 at 2nd to 3rd full ¶¶, 10 at 1st partial and 1st full ¶¶). In response to applicant's arguments that the opioid peptide of Dalargin provides additional advantages beyond as an opioid analgesic and wound healing compound in burn injuries, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, the usage of an opioid peptide as an analgesic and wound-healing compound in burn injuries is obvious in view of the prior art, and such usage would necessarily yield all latent advantages obtainable by such administration of Dalargin to burn injuries.
Fourth, it is the Examiner’s understanding that Applicant attempts to differentiate burn wounds from other types of wounds (see, e.g., Reply filed 9/06/2022 at 8 at 4th ¶ to 9 at 2nd ¶).  This is not persuasive because US’480 generally informs artisans that opioids (e.g., Dalargin is an opioid) may be topically administered to patients to desirably treat “burns” (see, e.g., US’480 at col 3 at lines 55-67, col 4 at lines 1-2 and 10-57, Figs. 1-2, discussing the treatment of burns with sprays, solutions, and gels; see also US’480 at claims 1, 5-6, 8, 12-14, 16-17).  Therefore, the rejection directly addresses “burns”, and Applicant fails to explain or address the teachings of Shekhter in view of US’480 and US’100.  Notably, the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), and therefore the usage of any opioid (including Dalargin) on burn injuries is presumed fully enabled absent evidence to the contrary.  Furthermore, the primary reference is presumed fully enabled for all wound types, including burn wounds, absent evidence to the contrary (see, e.g., MPEP § 2121(I), MPEP §§ 2123(I)-(II)).
Fifth, it is the Examiner’s understanding that Applicant is attempting to limit the teachings of Shekhter, considered alone, to the exemplified embodiments therein (see, e.g., Reply filed 9/06/2022 at 9 at 3rd ¶ to 10 at 1st full ¶), and upon this basis attempt to differentiate the claimed invention from the single prior art reference (see id), by concluding that “Shekhter’s teaching is essentially opposite to Claim 1 of the present Application” (see id., emphasis in original).  This is not a reasonable interpretation because the “opposite” result would be increased oedema, not “virtually identical” (see, e.g., Shekhter at 1493-1494 at bridging ¶).  Furthermore, a reasonable artisan would readily appreciate the qualitative nature of the observation in Shekhter, and note the usage of “virtually” in “virtually identical” implies less than absolute identity (see id).  Therefore, it is unreasonable to assert that the “opposite” result was observed by Shekhter.  Rather, Shekhter actually does identify that oedema associated with wound healing would in fact be “reduced” in duration because Shekhter clearly identifies that 
“Dalargin . . . appreciably shortens the duration of the inflammatory phase of wound healing by direct stimulation of repair processes...”
(see, e.g., Shekhter at 1494-1495 at bridging ¶; see also id. at 1495 at 1st full ¶).
Therefore, in direct contrast to the assertions of the Applicant, Shekhter does in fact teach that such treatment would be expected to “reduc[e]” oedema, because the duration of oedema would be predicted and expected to be reduced since all phases of wound healing (including inflammation) were shortened by usage of Dalargin.  Therefore, Applicant’s arguments are not persuasive because they are contradicted by the evidence of record. 
Therefore, Applicant’s arguments pertaining to Shekhter alone (see, e.g., Reply filed 9/06/2022 at 7-10 at §3) have been fully considered but found insufficient to render the instant claims nonobvious.  As explained above, in view of Shekhter, an artisan would reasonably expect and predict that topically applied Dalargin would facilitate wound healing and would reduce the duration of oedema, because Shekhter teaches that topically applied Dalargin “shortens all phases of wound healing”(see, e.g., Shekhter at 1494-1495 at bridging ¶, 1495 at 1st full ¶).
At pages 10-11 at § 4, it is the Examiner’s understanding that Applicant attempts to dismiss the teachings of US’480 (i.e., the treatment of burn injuries with opioids) as limited to only morphine, and limited only to analgesic effects (see, e.g., Reply filed 9/06/2022 at 10-11 at §4).  Such arguments are not persuasive for at least the reasons set forth below:
First, this is moot, because the Examiner’s rejection is not based upon US’480 alone, but instead upon a combination of references.  In response to applicant's arguments against US’480 alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Second, Applicant appears to allege that the prior art does not teach the same intended uses set forth in the preamble of instant claim 1; however, as noted in the claim interpretation section (which was not disputed by Applicant), the preamble phrase has been interpreted and reasonably understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps set forth in the body of claims 1-3 (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  Accordingly, such language is understood to be fully satisfied upon administration of a compound within the scope of claims 2-3 is administered to a subject “in need thereof” in the manner described at claim 1(d).  Therefore, such “intended or expected results” are understood to be fully satisfied wherein the same compound (or obvious variant thereof) is administered in the same manner, to the same (or overlapping) patient population for any obvious reason or rationale.  As noted in the rejection, US’480 generally informs artisans that opioids (e.g., Dalargin is an opioid) may be topically administered to patients to desirably treat “burns” (see, e.g., US’480 at col 3 at lines 55-67, col 4 at lines 1-2 and 10-57, Figs. 1-2, discussing the treatment of burns with sprays, solutions, and gels; see also US’480 at claims 1, 5-6, 8, 12-14, 16-17).  Accordingly, administering opioids (such as Dalargin) to burn injuries is not a point of novelty, because opioids are obvious to administer to patients in need of treatment for burn injuries (i.e., the same patient population instantly claimed) for a different reason.  This is permissible because the Examiner’s rationale for arriving at the claimed invention (i.e., the treatment of a particular patient population with a particular substance) may differ from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)).  Here, the Examiner’s rationale for utilizing a known wound-healing opioid to treat burn injuries is explained on record in view of a combination of references, and is supported by rationales under MPEP §§ 2143(I)(A), (B), (F), and (G) (see rejections, above).
Third, Applicant appears to be alleging the existence of “additional advantages or latent properties” of the usage of the opioid peptide of Dalargin to treat burn injuries, which were not addressed in the single reference of US’480 (see, e.g., Reply filed 9/06/2022 at 10-11 at §4). In response to Applicant's arguments that the opioid peptide of Dalargin provides additional advantages beyond as an opioid analgesic and wound healing compound in burn injuries, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, the usage of an opioid peptide as an analgesic and wound-healing compound in burn injuries is obvious in view of the prior art, and such usage would necessarily yield all latent advantages obtainable by such administration of Dalargin to burn injuries.
Fourth, it is the Examiner’s understanding that Applicant attempts to limit the scope of US’480 to the single opioid of morphine sulfate (see, e.g., Reply filed 9/06/2022 at 11 at 1st to 2nd ¶¶). This attempt to limit US’480 to morphine alone is unreasonable because it dismisses the meaning of “opioid drug”, “such as” (i.e., the use of morphine as an exemplary “opioid drug” rather than a required limitation), and all disclosures applicable to “opioid analgesic agent[s]” generally (see, e.g., US’480 at claims 1, 5-6, 8, 12-13, 15, 16-17).  Therefore, Applicant’s attempt to dismiss such claim scope and broader prior art teachings are unreasonable and do not reflect US Patent prosecution practice because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including nonpreferred and alternative embodiments (see, e.g., MPEP §§ 2123(II)).  Here, US’480 is an issued US patent and is therefore presumed to fully describe and enable the entire genus of “opioid analgesic agent[s]” (see, e.g., US’480 at claims 1, 5-6, 8, 12-13, 15, 16-17), which would include opioid peptides, such as Dalargin. 
Therefore, Applicant’s arguments premised upon addressing US’480 alone rather than in combination, wherein Applicant attempts to wholly dismiss the broader teachings of US’480, are not persuasive for at least the reasons set forth above. 
At pages 11-12 at § 5, it is the Examiner’s understanding that Applicant is attempting to rebut prima facie obviousness of the instant claims by addressing the teachings of US’100 alone (i.e., the treatment of skin wounds with topical Dalargin) (see, e.g., Reply filed 9/06/2022 at §5 at 11 at 5th ¶ to 12 at penultimate ¶).  Such arguments are not persuasive for at least the reasons set forth below:
First, this is moot, because the Examiner’s rejection is not based upon US’100 alone, but instead upon a combination of references.  In response to applicant's arguments against US’100 alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Second, it is the Examiner’s understanding that Applicant is alleging that US’100 teaches that topical application of 1% Dalargin “did not improve the healing rate of punch wounds on the back of mice” but rather it “teaches just the opposite” (see, e.g., Reply filed 9/06/2022 at 12 at 1st partial § to 1st full ¶, emphasis in original).  This is not what US’100 shows or discloses.  As an initial matter, “the opposite” would be that Dalargin made the wound diameter larger or slowed healing down, but this is not what is actually shown at Figure 1, which appears to show Dalargin decreasing the mean wound diameter faster than all treatments other than “Naltrindole 1%” (see, e.g., US’100 at Fig. 1 and ¶[0074]). Notably, ¶[0074] of US100 is silent regarding the effect of Dalargin. Although at ¶[0210] US’100 states that “only the specific DOR antagonist Naltridole[sic] improved the wound healing by 3 days. (FIGS. 1 and 2)”, a brief consideration of Figures 1 and 2 place this comment in proper context.  Specifically, Figure 1 shows that Dalargin decreases the mean wound diameter faster than all treatments other than “Naltridole 1%” (see, e.g., US’100 at Fig. 1), and Figure 2 fails to show Dalargin at all.  Therefore, Applicant’s attempt to transform the simply statement “only . . Naltridole[sic] improved the wound healing by 3 days” into the wholly unsupported conclusion that “Dalargin does not work at all” is not persuasive or supported by the evidence of record.  Therefore, Applicant’s conclusory statement that “Dalargin . . . did not improve the healing rate of punch wounds on the back of mice” appears false and clearly contradicted by the evidence of record (see, e.g., US’100 at Fig. 1).  In sum, a statement that “only the specific DOR antagonist Naltridole improved the wound healing by 3 days” stands only for the stated facts, and does not mean that (or support a conclusion that) Dalargin did not improve wound healing by 3.1 days, . . . 4 days, 4.1 days, . . . etc., etc. (see, e.g., US’100 at Fig. 1).  Accordingly, all arguments premised upon unreasonable and false conclusions unsupported by US’100 are not persuasive. 
Therefore, Applicant’s arguments premised upon addressing US’100 alone rather than in combination, wherein Applicant attempts to draw unsupported conclusions based upon taking statements out of context in view of the teachings of US’100 (and Shekter and US’480), are not persuasive for at least the reasons set forth above. 
	At pages 12-13, it is the Examiner’s understanding that the Applicant summarizes the alleged teachings of each individual reference (see, e.g., Reply filed 9/06/2022 at § 5 at 12-13 at the bridging ¶).  This summary repeats the errors and unsupported conclusions identified in the preceding paragraphs.  Accordingly, this summary is neither accurate nor persuasive, and also fails to address the Examiner’s rationales supporting a prima facie determination of obviousness as set forth in the rejections above. 
	At pages 13-14 at §6, it is the Examiner’s understanding that Applicant is alleging that a prima facie case of obviousness has not been established because the Examiner has not set forth a “teaching, suggestion, or motivation” contained in the prior art (see, e.g., Reply filed 9/06/2022 at § 6 at 1st to 2nd full ¶¶).   In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has established that the topical usage of Dalargin in the treatment of wounds was known in the prior art, and that it was commonplace to utilize opioids in the treatment of burn wounds to effect analgesia, wherein it was known that Dalargin was an opioid peptide (see rejections, above).  Accordingly, the Examiner established that the claimed invention was prima facie obvious for at least the exemplary rationales discussed at MPEP §§ 2143(I)(A), (B), (F), and (G) (see rejections, above).  Therefore, such arguments are not persuasive. 
	At pages 13-14 at §6, it is the Examiner’s understanding that Applicant is alleging that the Applicant had a different rationale for topically administering Dalargin to burn wounds in patients in need thereof (see, e.g., Reply filed 9/06/2022 at § 6 at 13 at 2nd to 3rd full ¶¶).  This is neither disputed nor dispositive of obviousness because the Examiner is not required to rely upon the Applicant’s rationale, but instead the Examiner’s rationale for arriving at the claimed invention may differ from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)).  Here, the Examiner’s rationale for utilizing a known wound-healing opioid to treat burn injuries is explained on record in view of a combination of references, and is supported by rationales under MPEP §§ 2143(I)(A), (B), (F), and (G) (see rejections, above).  Specifically, the Examiner’s determination is that it would be obvious to treat the same patient population using the same compound in view of the prior art, because such compound is wound-healing opioid peptide, and therefore would be predicted and expected to provide an analgesic to the burn wound site as well as enhancing wound healing as taught by the prior art. Accordingly, arguments alleging that Applicant had a different rationale for administering a known compound to a known patient population is not persuasive. 
	At pages 13-14 at §6, it is the Examiner’s understanding that Applicant is alleging that the Applicant discovered additional benefits other than wound healing enhancement and analgesia when Dalargin was topically administered to burn wounds in patients in need thereof (see, e.g., Reply filed 9/06/2022 at § 6 at 13 at 2nd to 3rd full ¶¶).  The additional benefits do not dismiss or render non-obvious the fact that it would have been obvious to perform the same active method steps using the same drug upon the same patient population for other reasons (i.e., to enhance wound healing and to provide analgesia). Therefore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	At page 14 at § 6, Applicant alleges that “the combination teaches the opposite, and thus the whole combination necessarily teaches the opposite” (see, e.g., Reply filed 9/06/2022 at § 6 at 14 at 1st partial ¶, emphasis in original).  It is unclear what definition for “opposite” Applicant is relying upon in such statement, because the ordinary usage of the term renders the statement verifiably incorrect.  Dalargin is a prior art opioid peptide that is known in the prior art to enhance wound healing, and Dalargin would be predicted and expected to provide the benefits typically attributed to opioids in the treatment of burn wounds, namely analgesia.  Therefore, the prior art teaches and suggests that Dalargin would predictably and expectedly enhance wound healing and provide analgesia in burn wounds. Nothing of record shows the “opposite” of what is currently claimed.  
	At pages 14-15, it is the Examiner’s understanding that Applicant addresses the rejections in further view of Madhav as well as in view of Handbook (see, e.g., Reply filed 9/06/2022 at § 6 at 14 at 1st full ¶, 14 at § 7, 14-15 at § 8).  Applicant does not raise any specific arguments but instead appears to simply allege that the additional references do not overcome the Applicant’s prior arguments regarding Shekhter, US’480, and US’100 (see id).  As explained in the preceding paragraphs, such arguments are not persuasive.  Therefore, such arguments addressing the additional rejections have been fully considered but not found persuasive. 
	Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons discussed above.  Therefore, the rejections are maintained as revised above, and all revisions were necessitated by Applicant amendment. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0020811 (cited in previous action) dentifies that the hexapeptide of Dalargin is an art-recognized analgesic (see, e.g., US 2005/0020811 at ¶¶[0108], [0200]) and potassium sorbate is an art-recognized antimicrobial agent (see, e.g., US 2005/0020811 at ¶[0171]).  
Dalargin is an enkephalin analogue.  US 20020004484 A1 (cited in previous action) discusses topical pharmaceutical compositions comprising enkephalins at claims 1-4.
Dalargin is an enkephalin analogue.  US 20040204366 A1 (cited in previous action) discusses topical pharmaceutical compositions comprising enkephalins at claims 2 and 4. 
Dalargin is an enkephalin analogue.  WO 0182914 A2 (cited in previous action) discusses and discloses the use of enkephalin-containing compounds for the topical treatment of burns and wounds (see, e.g., WO’914 at abs, 9 at lines 18-21, 17 at line 28 to 18 at line 5, claims 1-3), and identifies enkephalins as “opioids” (see, e.g., WO’914 at claims 1-5).
RU2241488C1 (Nov. 10, 2003; Jusupov et al.; cited in previous action) as evidenced by Machine Translation of RU2241488C1 (Automatic Machine Translation of RU2241488C1, From Russian to English, Patents.Google.com, 4 pages; cited in previous action; hereafter “Translation”) reasonably informs artisans that aqueous formulations of Dalargin without sodium chloride were already known and practiced in the prior art (see, e.g., Translation at page 1 at § Description at final 8 ¶¶, referring to “Dalargin, like other peptides, in aqueous solutions…” and noting that “Dalargin …. [is] readily soluble in water”, and noting that prior to the discovery of adding sodium chloride “an injection solution [would be] prepared immediately before use”).  
RU2366416C1 (Oct. 9, 2009; Dmitrievna et al.; cited in previous action) at English abstract (57) discloses an ointment comprising 0.2 wt% of Dalargin and other active ingredients and excipients (see, e.g., RU2366416C1 at English abstract).  Regarding suitability for topical use, RU2366416C1 at English abstract (57) identifies that the ointment is suitable for topical administration via vulval pads, and therefore the disclosed formulation is understood to be a formulation comprising Dalargin and excipients, which is suitable for topical administration (see, e.g., RU2366416C1 at English abstract).
Bigliardi et. al. (Different Expression of μ-Opiate Receptor in Chronic and Acute Wounds and the Effect of β-Endorphin on Transforming Growth Factor β Type II Receptor and Cytokeratin 16 Expression, Journal of Investigative Dermatology, Vol. 120(1):145-152 (2003); hereafter Bigliardi; cited in previous action), pertains to opioids and opioid receptors in burn wounds (see, e.g., Bigliardi at title, abs).  Bigliardi notes that “opioid peptides have already been used in animal models in treatment of wounds”, and notes that the disclosed results “could potentially be used to design new locally applied drugs to improve the healing of painful chronic wounds” (see, e.g., id.; see also 151 at col I at 2nd full ¶).  Bigliardi establishes that circa 2003 it was generally known and appreciated that “...Ligands of the opiate receptors can be used not only locally for pain control in wounds but also to improve the process of wound healing and reepithelization...” (see, e.g., id. at 151 at col II).
Nazarov et al. ([Endocrine homeostasis and its correction with stress protectors in children with severe burn injury]. Anesteziol Reanimatol. 2007 Jan-Feb;(1):52-4. Russian. PMID: 17460992. English Abstract only) identifies that Dalargin was administered to “children with severe burn injury” circa 2007, and resulted in “a reduction in the magnitude of abnormal changes in the endocrine system” (see, e.g., Nzaarov at abs).
Pashutin et al. ([Antistress and cardioprotective properties of the synthetic analog of endogenous opioids dalargin in experimental burn trauma in rats]. Patol Fiziol Eksp Ter. 1992 Mar-Apr;(2):36-8. Russian. PMID: 1408391. English Abstract only) discloses that “[t]he author studied the effect of Dalargin on the dynamics of experimental burn trauma in Wistar rats”, which “made it possible to develop the optimal schemes of Dalargin administration in the treatment of a burn trauma” (see, e.g., Pashutin at abs).
Shekhter et al. ([Effects of opioid peptide dalargin on reparative processes in wound healing]. Biull Eksp Biol Med. 1988 Oct;106(10):487-90. Russian. PMID: 3191245. English Abstract only) discloses that Dalargin is used in wound healing and “induces fibroblast proliferation”, as well as “growth of capillaries”, among other benefits (see, e.g., id. at abs).
Vinogradov et al. ([Opioid activity of peptides and wound healing of the skin]. Biull Eksp Biol Med. 1987 Jul;104(7):89-91. Russian. PMID: 3040149. English Abstract only) discusses dalargrin and morphine, and concludes that “only substances with opiate activity, including morphine, stimulated wound healing” (see, e.g., id. at abs).
Maani et al. (Combining ketamine and virtual reality pain control during severe burn wound care: one military and one civilian patient. Pain Med. 2011 Apr;12(4):673-8. doi: 10.1111/j.1526-4637.2011.01091.x. Epub 2011 Apr 11. PMID: 21481162; PMCID: PMC4460983; hereafter “Maani”) teaches that “Burn patients experience extreme pain during wound care, and they typically receive opioid analgesics” (see Maani at abs on 673), and that “[o]pioids are the cornerstone analogesics for patients with severe burn and trauma injuries” (see, e.g., Maani at col II at 673 at Introduction). 
US 20150210762 A1 discusses and discloses the use of Dalargin in thermal pain experiments (see, e.g., US’762 at ¶¶[0237]).

Conclusion
All claims are directed to methods and are rejected.
Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654